PER CURIAM.*
Ricky Dean Lee was charged by bill of information with attempted first degree murder in violation of La.R.S. 14:27 and 14:30. Subsequently, the state amended the information to charge defendant with attempted second degree murder in violation of La.R.S. 14:27 and 14:30.1. After trial by jury, defendant was found guilty as charged. After conviction, the district at-tomey filed an information accusing defendant of a previous felony conviction pursuant to La.R.S. 15:529.1 (Habitual Offender Law). Defendant pleaded guilty to being an habitual offender and the trial judge sentenced him to serve twenty-five years at hard labor. On appeal, defendant relies on sixteen assignments of error for reversal of his conviction and sentence.1
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.
SUMMERS, C. J., concurs.

 Chief Judge Paul B. Landry, Retired, is sitting by assignment as Associate Justice Ad Hoc in place of Tate, J., upon this case.


. Defendant has neither briefed nor argued Assignments of Error Nos. 4 and 6. Hence, we consider them to have been abandoned. State v. Blanton, 325 So.2d 586 (La.1976); State v. Carlisle, 315 So.2d 675 (La.1975).